Citation Nr: 0314186	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for internal 
derangement of the right knee, postoperative, with traumatic 
arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1959 to July 1963.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which increased the rating for 
the veteran's service-connected right knee disability from 
zero to 20 percent.  In March 2002 the RO increased the 
rating to 30 percent.  In view of AB v. Brown, 6 Vet. App. 35 
(1993), the claim remains in controversy, as less than the 
maximum available benefit was awarded.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) is invalid because in conjunction with 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

There is no indication that the veteran received notification 
of the VCAA and implementing regulations from the AOJ.  While 
the Board did send him notice of the VCAA in December 2002, 
under the above-cited Federal Circuit case such notice is 
deficient, and the Board has no recourse but to remand the 
case for correction of the notice deficiency.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent medical evidence of record pertaining to the 
veteran's right knee disability is the report of a September 
1999 VA examination (which clearly is not current).  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a  failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.

2.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for right 
knee problems from September 1997 to the 
present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any records of VA treatment for 
right knee problems which are not already 
associated with the claims file.

3.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his right knee disability.  
The claims file must be available to the 
examiner for review in conjunction with 
the examination.  The examination should 
include range of motion studies of the 
right knee with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  The examiner must 
note whether there is instability or 
subluxation and, if so, the degree of 
such impairment.  All functional 
limitations resulting from the right knee 
disability are to be identified.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right knee.  If there is 
no limitation of motion or function, or 
no objective indication of pain, such 
facts must be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner should discuss the effect the 
right knee disability has upon the 
veteran's daily activities, and should 
provide a specific opinion on the effect 
the right knee disability has upon his 
employability.  The examiner must explain 
the rationale of all opinions given.
4.  The RO should determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claim (considering, if 
applicable, the possibility of separate 
ratings for instability/etc. (Code 5257) 
and for limitation of motion.  If it 
remains denied, the RO should provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board, if in order, 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


